Citation Nr: 0714873	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted for the claimed disability.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right ankle disability, and if so, whether service connection 
is warranted for the claimed disability.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a right ankle disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board observes that correspondence from the veteran 
received June 2001 and February 2003 indicates that he is 
filing a claim of service connection for residuals of a motor 
vehicle accident, including back problems, that occurred 
during service.  Seeing as the record does not indicate any 
development on this issue, nor is there a rating decision 
regarding residuals of a motor vehicle accident, the Board 
refers this issue to the RO for its consideration.


FINDINGS OF FACT

1. A November 2001 RO rating decision denied the veteran's 
claim of entitlement to service connection for PTSD, the 
veteran did not appeal this November 2001 RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in November 2001 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for PTSD.


CONCLUSIONS OF LAW

1. The November 2001 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the case of a request to 
reopen a previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for PTSD, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening this claim.  Letters sent to the 
veteran in April 2003 and November 2006 provided notice 
regarding what constitutes "new and material evidence," as 
well as what the evidence must show in order to substantiate 
his underlying service connection claim.  Neither of these 
letters, nor any other correspondence, provided adequate 
notice in accordance with Kent as to what the evidence must 
show to reopen the veteran's claim.  However, seeing as the 
Board is reopening the veteran's claim, it finds such error 
to be nonprejudicial to the veteran.  

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well various private and 
VA medical records submitted by the veteran.  The Board notes 
that the record indicates that there are outstanding VA 
medical records.  However, for purposes of reopening the 
veteran's previously disallowed claim for service connection 
for PTSD, the Board finds that the failure to request such 
records is nonprejudicial error.  Thus, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the issue of reopening the veteran's claim has been 
obtained, and that the case is ready for appellate review.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a November 2001 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, service personnel records, VA treatment 
records dated July 1999 through September 2000, and an August 
1978 VA examination report.  

The November 2001 rating decision notes that the veteran has 
not presented evidence that his PTSD is due to an in-service 
stressor.  The veteran mentions that his PTSD is due to a 
sexual assault, but does not aver that this incident occurred 
in service.  The veteran did not timely appeal the RO's 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

The RO reopened the veteran's claim for service connection 
for PTSD in August 2003, indicating that new and material 
evidence had been presented.  The underlying claim of service 
connection was denied.  The veteran received notice of the 
decision and timely appealed it.  The Board notes that 
although the RO reopened the veteran's claim based on a 
finding that new and material evidence had been submitted, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Following the RO's denial in November 2001, additional 
evidence was associated with the claims file, including 
statements from the veteran regarding his claimed stressors, 
a July 2004 VA examination report, and photos of the veteran 
during service.  The record also contains private medical 
reports dated September 2004 from Mid-Michigan Medical 
Center.  These records were received after the veteran's 
appeal had been certified to the Board and were not 
accompanied by a waiver of RO consideration.  Despite the 
absence of a waiver, the Board concludes that appellate 
review is appropriate with respect to the issue of whether 
there is new and material evidence sufficient to reopen the 
veteran's claim because the Board is granting the veteran's 
request.  Thus, in so far as the Board may consider the issue 
of whether to reopen the veteran's claim, there is no 
prejudice to the veteran if the Board proceeds.  However, as 
will be discussed in more detail below, the Board will not 
proceed with the underlying issue of entitlement to service 
connection for PTSD in part because of RO jurisdiction has 
not been waived regarding this evidence.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  Statements by the veteran 
dated February and September 2003 provide detailed accounts 
of his claimed stressors, including on-going sexual assault 
during service, an incident in which a loaded firearm was 
pointed at his face by another serviceman, and participation 
in border patrol on the Russian border while stationed in 
Germany.  There is also competent medical evidence that the 
veteran has a diagnosis of PTSD that may be based on these 
claimed stressors.  The Board is of the opinion that such 
evidence is material to the veteran's claim because it 
suggests that he has PTSD based on a claimed in-service non-
combat stressor.  Therefore, presuming the credibility of the 
evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  The Board 
therefore holds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of these claims, and as such, the claim for 
entitlement to service connection for PTSD must be reopened 
for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.


REMAND

Although the Board finds that there has been sufficient 
compliance with due process, as well as sufficient evidence, 
to reopen the veteran's claim of service connection for PTSD, 
it concludes that further development is needed before the 
Board may consider the underlying merits of the veteran's 
claim regarding PTSD on appeal.  Therefore, for the reasons 
discussed below, the issue of whether the veteran is entitled 
to service connection for PTSD is remanded.  Additionally, 
there has not been proper VCAA compliance with respect to the 
veteran's request to reopen his previously disallowed claim 
of entitlement to service connection for a right ankle 
disability.  As such, this issue must also be remanded.

A. Right Ankle Disability

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

A letter was sent to the veteran in November 2006 that 
notified him of the evidence and information necessary to 
substantiate each element of his underlying service 
connection claim, as well as what constituted "new and 
material evidence."  However, no notice was provided to the 
veteran regarding the basis for the prior denial of benefits 
and what evidence and information was necessary to reopen his 
claim of service connection for a right ankle disability.  In 
this case, the RO specifically failed to notify the veteran 
that he must submit new evidence which demonstrates that he 
has a current right ankle disability, as there was no 
evidence of a current disability at the time of the prior 
denial in September 1978.

In light of the above, the Board finds that this issue must 
be remanded to the RO for proper notice in accordance with 
Kent.

B. PTSD

The veteran contends that he has PTSD due to military 
service; he has identified a number of non-combat stressors 
in support of his claim.  First, the veteran contends that he 
was repeatedly sexually assaulted by two sergeants while 
stationed at Fort Hood in Texas and in Germany.  A February 
2003 statement by the veteran states that he was first 
assaulted by a sergeant in the spring of 1975 at the 
sergeant's apartment.  He details that he was raped, forced 
to perform oral sex, and forced to have sexual intercourse 
with the sergeant.  He also avers that later during service 
another sergeant forced him to perform oral sex while 
stationed in Germany.  The veteran's second claimed stressor 
occurred in the spring of 1976 while the veteran was 
participating in alert exercises.  He details that the 
servicemen were provided with live rounds, and that one of 
the servicemen pointed a 45 caliber pistol directly at his 
face.  The veteran contends that he had to disarm the 
serviceman and that the individual was placed under arrest; 
he claims that an incident report was filed.  Finally, the 
veteran avers that his participation in patrolling the 
Russian border while stationed in Germany in December 1976 
was stressful and that there was a fear of death or prison.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the present case, the record contains a clear diagnosis of 
PTSD.  It is, however, unclear what stressor(s) forms the 
basis for this diagnosis.  The multiple evaluations in the 
claims folder which provide a diagnosis of PTSD do mention 
the veteran's claimed in-service sexual assault, the weapons 
incident, and border patrol; however, there is also 
discussion of other potential stressors, including childhood 
abuse and sexual assault while in prison.  There is no clear 
discussion of the diagnosis and its basis.  Additionally, the 
Board observes that none of the veteran's claimed non-combat 
stressors have been verified.

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the veteran's claim can proceed.  Specifically, the 
veteran has not been provided all proper notice and 
assistance in the verification of his claimed stressors, 
there are outstanding medical records related to psychiatric 
treatment, and a VA examination is needed to determine 
whether the veteran's claimed in-service sexual assaults 
occurred and clarify the basis for the veteran's PTSD 
diagnosis.  

(1) Outstanding VA Treatment Records

The Board observes that an October 1999 VA treatment note 
indicates that the veteran reported that he received 
psychiatric treatment while in prison.  The veteran noted 
that he saw a VA counselor while incarcerated.  Neither these 
records, nor any private records from prison, are associated 
with the claims folder.  There is also no indication in the 
claims folder that any VA records were requested.  The Board 
notes that VA has a duty to obtain all outstanding identified 
VA treatment records as such records are constructively in 
the possession of VA adjudicators during the consideration of 
a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that the veteran's appeal must be remanded to 
obtain these treatment records.  As the nature of this 
treatment is somewhat unclear from the current record, the 
veteran should be contacted and asked to provide more 
detailed information about the facility, VA or private, that 
provided the psychiatric treatment.




(2) Verification of Non-Combat Stressors

The veteran has identified three non-combat stressors in 
support of his claim for service connection for PTSD, at 
least one of which is based on a sexual assault.  According 
to 38 C.F.R. § 3.304(f)(3) (2006), VA will not deny a PTSD 
claim that is based upon an in-service personal assault 
without first advising the veteran that evidence from sources 
other than service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor, 
and then allowing him the opportunity to furnish this type of 
evidence or to advise VA of the potential sources of such 
evidence.  In the present case, the veteran was never 
provided any notice regarding the "other types of evidence" 
that might help verify his claimed sexual assault stressor.  
In light of this notification error, this appeal must be 
remanded to provide such notice to the veteran. 

With respect to the veteran's claimed sexual assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is also one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the occurrence of the stressor include, but are 
not limited to: a request for a transfer to another duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

In his February 2003 written statement, the veteran indicated 
that following his return from Germany he began smoking 
marijuana, drinking, and missing formation.  He also noted 
that he began sleeping with a different woman every night.  
Although there is no basis for comparison, the Board notes 
that the veteran's service personnel records reveal that he 
was disciplined for misappropriation of government property 
in May 1977 and that in May 1975 he received "low or very 
low" results on his performance evaluation.  An October 1979 
letter also indicates that the veteran was absent from 
training.  The Board concludes that the veteran's claims file 
should be referred to the appropriate healthcare professional 
in order to determine if there is evidence of behavior 
changes that might indicate the occurrence of an in-service 
stressor.  See VA Adjudication Manual M21-1 (M21-1), Part 
III, 5.14(c) (February 20, 1996) (recently converted to M21-1 
MR, IV.ii.1.D.14).  The Court has held that the provisions in 
M21-1, Part III, 5.14(c), on which the provisions of 38 
C.F.R. § 3.304(f)(3) are based, that address PTSD claims 
based on personal assault are substantive rules which are the 
equivalent of VA regulations.  YR v. West, 11 Vet. App. 393, 
398-99 (1998); Patton v. West, 12 Vet. App. 272 (1999).

In addition to the veteran's claimed in-service sexual 
assault, he identified two additional non-combat stressors.  
There is no evidence in the claims folder that any attempt 
was made to verify either of these stressors.  As the 
evidence contains diagnoses of PTSD that may be based on 
these unverified stressors the Board finds that there has 
been inadequate development of the veteran's claim.  
Therefore, a remand is necessary to attempt verification of 
these stressors as well.

(3) VA examination

As previously mentioned, the evidence of record contains a 
clear diagnosis of PTSD; however, the basis for this 
diagnosis is unclear.  Specifically, none of the diagnoses in 
the record detail what stressors are related to his current 
PTSD symptomatology.  Therefore, if any of the veteran's 
claimed stressors are verified, the Board concludes that it 
will be necessary to obtain a VA examination to determine 
whether the veteran has PTSD based on any of the verified in-
service stressor(s).  Instructions for the examiner are 
provided below.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for a right ankle disability.  
See 38 C.F.R. § 3.156; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, the 
veteran should be informed that he must 
present new evidence that demonstrates a 
current right ankle disability, as that 
was the basis for the prior denial.

2. Send the veteran a letter which details 
the potential sources of evidence that 
might help to verify his claimed sexual 
assault stressor.  See 38 C.F.R. 
§ 3.304(f)(3) (2006).  

3. Contact the veteran and ask him to 
provide additional information regarding 
his psychiatric treatment during prison, 
including the names and addresses of all 
medical care providers and VA facilities 
that treated him.  After securing any 
necessary release(s), the RO should obtain 
these records.  If the veteran identifies 
any VA treatment records, a response, 
negative or positive, should be associated 
with the claims file with respect to any 
attempts to obtain such records.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4. Obtain a medical opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's claimed in-service 
sexual assault(s) occurred.  The claims 
folder, including a copy of this REMAND, 
must be sent to the medical professional, 
and he or she should indicate that a 
claims folder review was completed.  The 
medical professional should be directed to 
consider secondary evidence, as well as 
the veteran's medical records, personnel 
records, and any lay statements by the 
veteran.

5. Review the file and prepare a summary 
of all the veteran's claimed stressors, 
including those mentioned in his February 
2003 written statement and September 2003 
notice of disagreement.  

6. Send a letter to the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
asking them to provide any available 
information which might corroborate the 
veteran's asserted in-service stressors, 
particularly whether he was involved in an 
incident while stationed at Fort Hood 
where a live weapon was pointed at his 
face, as well as whether he participated 
in any border patrol while stationed in 
Germany.  Please provide JSRRC with the 
following: the prepared summary of the 
veteran's claimed stressors, copies the 
veteran's DD-214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.  
The Board observes that the veteran's 
February 2003 statements contain his unit 
assignment, dates, and places of his 
claimed stressors.  However, if the 
necessary information is not of record, 
contact the veteran and ask him to provide 
it.

7. If, and only if, JSRRC is able to 
verify any of the veteran's claimed 
stressors or the VA examiner provides an 
opinion that it is 'as at least as likely 
as not' or 'more likely than not' that the 
veteran's claimed sexual assault(s) 
occurred, then schedule him for a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
PTSD.  The claims folder, including a list 
of verified stressors, must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  Please provide the examiner 
with the following instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently has PTSD.  Then the 
examiner should determine whether the 
corroborated in-service stressor(s) was 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor(s) identified 
as having been verified by the record.  
The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

8. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for PTSD 
and his request to reopen his claim for 
service connection for a right ankle 
disability.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal, including the private 
medical evidence submitted in January 
2007.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


